  Case 19-16988      Doc 52    Filed 04/22/21 Entered 04/23/21 09:53:05               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:      19-16988
Robert S Grandberry, Jr.                     )
                                             )                Chapter: 13
                                             )
                                                              Honorable Timothy Barnes
                                             )
                                             )
              Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST-CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given,

  IT IS HEREBY ORDERED:

  1. Debtor's current Chapter 13 Plan is modified post-confirmation to:

   a) Defer the current trustee default to the end of the Plan; and

   b) Increase the plan term to 65 months under the CARES Act.




                                                          Enter:


                                                                      Timothy A. Barnes
Dated: April 22, 2021                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor:
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
